--------------------------------------------------------------------------------

EXHIBIT 10.5




Restricted Stock Grant Agreement under
the Orthofix International N.V.
Amended and Restated 2004 Long-Term Incentive Plan




This Restricted Stock Grant Agreement (the “Agreement”) is made this ___ day of
________ 20__ (the “Grant Date”) between Orthofix International N.V., a
Netherlands Antilles company (the “Company”), and the person signing this
Agreement adjacent to the caption “Award Recipient” on the signature page hereof
(the “Award Recipient”).  Capitalized terms used and not otherwise defined
herein shall have the meanings attributed thereto in the Orthofix International
N.V. Amended and Restated 2004 Long-Term Incentive Plan (the “Plan”).


WHEREAS, pursuant to the Plan, the Company desires to afford the Award Recipient
the opportunity to acquire Common Shares on the terms and conditions set forth
herein;


NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1.           Grant of Restricted Stock.


(a)         Number of Shares/Vesting.  The Company hereby grants to the Award
Recipient, on the Grant Date, an Award of _________ Common Shares under the Plan
subject to the vesting schedule and terms and conditions set forth below (the
“Restricted Stock”).


Subject to earlier termination in accordance with the Plan or this Agreement and
the terms and conditions herein, Restricted Stock granted under this Agreement
shall vest with respect to one-hundred percent (100%) of the Common Shares
granted hereby on the third anniversary of the Grant Date.


(b)         Additional Documents.  The Award Recipient agrees to execute such
additional documents and complete and execute such forms as the Company may
require for purposes of this Agreement.


(c)         Issuance of Restricted Stock; Dividend and Distribution
Rights.  Upon the vesting of any Restricted Stock pursuant to the terms hereof,
the restrictions of Sections 1 and 3 shall lapse with respect to such vested
Restricted Stock.  As soon as practicable following the vesting of any
Restricted Stock, the Company shall, in its sole discretion, either: (i) deliver
or cause to be delivered to the Award Recipient (or a Permitted Transferee, a
transferee under a domestic relations order, or following the Award Recipient's
death, the Award Recipient's estate, personal representative or beneficiary, as
applicable) one or more share certificates for the appropriate number of Common
Shares that have vested (less any Common Shares withheld under Section 7 below),
or (ii) cause its third-party recordkeeper to credit an account established and
maintained in the name of the Award Recipient (or a Permitted Transferee, a
transferee under a domestic relations order, or following the Award Recipient's
death, the Award Recipient's estate, personal representative or beneficiary, as
applicable) with the number of Common Shares that have vested (less any Common
Shares withheld under Section 7 below); provided, however, that an actual share
certificate shall be delivered if requested by the Award Recipient (or a
Permitted Transferee, a transferee under a domestic relations order, or
following the Award Recipient's death, the Award Recipient's estate, personal
representative or beneficiary, as applicable). Such Common Shares shall be fully
paid and nonassessable and shall be issued in the name of the Award Recipient
(or a Permitted Transferee, a transferee under a domestic relations order, or
following the Award Recipient's death, the Award Recipient's estate, personal
representative or beneficiary, as applicable).

 
 

--------------------------------------------------------------------------------

 

2.           Incorporation of Plan. The Award Recipient acknowledges receipt of
the Plan, a copy of which is annexed hereto, and represents that he or she is
familiar with its terms and provisions and hereby accepts this grant of
Restricted Stock subject to all of the terms and provisions of the Plan and all
interpretations, amendments, rules and regulations which may, from time to time,
be promulgated and adopted pursuant to the Plan. The Plan is incorporated herein
by reference. In the event of any conflict or inconsistency between the Plan and
this Agreement, the Plan shall govern and this Agreement shall be interpreted to
minimize or eliminate any such conflict or inconsistency.


3.           Restrictions on Transfer.  Unless the Committee determines
otherwise after the Grant Date, the Restricted Stock shall not be transferable
other than by will or by the laws of descent and distribution or pursuant to a
domestic relations order; provided, however, the Restricted Stock may be
transferred to the Award Recipient’s family members or to one or more trusts or
partnerships established in whole or in part for the benefit of one or more of
such family members (collectively, the “Permitted Transferees”). Any Restricted
Stock transferred to a Permitted Transferee shall be further transferable only
by will or the laws of descent and distribution or, for no consideration, to
another Permitted Transferee of the Award Recipient. The Committee may in its
discretion permit transfers of Restricted Stock other than those contemplated by
this Section.  Any Restricted Stock transferred pursuant to this Section 3 will
remain subject to the provisions contained in Section 1(a), this Section 3 and
Section 5.


4.           Notification of Election Under Section 83(b) of the Code.  If the
Award Recipient shall, in connection with the grant of Restricted Stock under
this Agreement, make the election permitted under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), (i.e., an election to include in
gross income in the year of transfer the amounts specified in Section 83(b) of
the Code), then the Award Recipient must make such election using a form
provided by the Company and shall promptly request such form from the
Company.  The election must be received by the Internal Revenue Service within
30 calendar days following the Grant Date.  The Award Recipient shall also
provide the Company with a copy of such election within 10 calendar days of
filing a notice of election with the Internal Revenue Service and shall, at the
same time as such notice of election is provided to the Company, remit to the
Company in cash an amount sufficient to satisfy any tax withholding obligations.


5.           Termination of Employment.


(a)         General. A termination of employment shall be deemed to have
occurred if the Award Recipient is no longer employed by, or otherwise providing
services to, the Company or any of its Subsidiaries for any reason. The
Committee shall have discretion to determine whether an authorized leave of
absence (as a result of disability or otherwise) shall constitute a termination
of employment for purposes of the Plan and this Agreement.


(b)         Termination of Employment Other than for Cause, Death, Permanent
Disability or Voluntary Termination – No Award Recipient Employment
Agreement.  If, prior to vesting, the Award Recipient's employment is terminated
or the Award Recipient retires in accordance with the Company’s retirement
policies, the Restricted Stock shall be considered vested as of the date of such
termination of employment with respect to the aggregate number of Common Shares
as to which the Restricted Stock would have been vested as of December 31 of the
year in which such termination of employment occurs. The unvested portion of the
Restricted Stock shall be forfeited by the Award Recipient, a Permitted
Transferee, or a transferee under a domestic relations order, as applicable, and
cancelled by the Company as of the date of the Award Recipient’s termination of
employment, and the Award Recipient shall have no further right or interest
therein.  This Section 5(b) only applies if the Award Recipient does not have an
Employment Agreement.  In no event shall this Section 5(b) apply if termination
is (i) for Cause, (ii) by reason of death or Permanent Disability or (iii) as a
result of a Voluntary Termination.

 
-2-

--------------------------------------------------------------------------------

 

(c)         Termination of Employment Other than for Cause, Death, Permanent
Disability or Voluntary Termination – Award Recipient has Employment Agreement.
Notwithstanding Section 5(b) above, in the event the Award Recipient has an
Employment Agreement and, prior to vesting, the Award Recipient's employment is
terminated or the Award Recipient retires in accordance with the Company’s
retirement policies, then the Restricted Stock shall be considered vested as of
the date of such termination of employment.  For the avoidance of doubt, a
resignation by the Award Recipient for “good reason” or words of similar meaning
under any Employment Agreement shall constitute a termination subject to the
terms and provisions of this Section 5(c) and upon such event the Restricted
Stock shall be considered vested as of the date of such termination of
employment.  In no event shall this Section apply if termination is (i) for
Cause, (ii) by reason of death or Permanent Disability or (iii) as a result of a
Voluntary Termination.


(d)         Termination of Employment for Cause; Voluntary Termination.  If,
prior to vesting, (i) the Award Recipient's employment with the Company and its
Subsidiaries is terminated by the Company or any of its Subsidiaries for Cause,
or (ii) the Award Recipient terminates employment under circumstances
constituting a Voluntary Termination, the unvested portion of the Restricted
Stock shall be forfeited by the Award Recipient, a Permitted Transferee, or a
transferee under a domestic relations order, as applicable, and cancelled by the
Company as of the date of the Award Recipient’s termination of employment, and
the Award Recipient, Permitted Transferee, or transferee under a domestic
relations order, as applicable, shall have no further right or interest therein
unless the Committee in its sole discretion shall determine otherwise.


(e)         Termination of Employment for Death or Permanent Disability. If the
Award Recipient's employment with the Company and its Subsidiaries terminates by
reason of death or Permanent Disability, the Restricted Stock shall
automatically vest in full as of the date of the Award Recipient’s termination
of employment.


(f)          Effect of Employment Agreements Generally.  Terms of an Employment
Agreement expressly defining whether and in what manner (including upon
termination of employment) the unvested portion of any Restricted Stock shall
vest, be exerciseable or be cancelled shall control over the terms of this
Agreement.


6.           Change in Control. Upon the occurrence of a Change in Control, the
Restricted Stock shall automatically vest in full.


7.           Withholding.  The Award Recipient (or a Permitted Transferee, a
transferee under a domestic relations order, or following the Award Recipient’s
death, the Award Recipient’s estate, personal representative, or beneficiary, as
applicable) shall be liable for any and all U.S. federal, state or local taxes
of any kind required by law to be withheld with respect to the vesting of
Restricted Stock, as well as for any and all applicable withholding tax
requirements of any other country or jurisdiction.  When the Restricted Stock
vests, the Company may, in its discretion, permit or require the Award Recipient
(or a Permitted Transferee, a transferee under a domestic relations order, or
following the Award Recipient’s death, the Award Recipient’s estate, personal
representative, or beneficiary, as applicable) to satisfy all or part of his or
her tax withholding obligations by (a) paying cash to the Company, (b) having
the Company withhold an amount from any cash amounts otherwise due or to become
due from the Company to the Award Recipient, (c) having the Company withhold a
number of Common Shares that would otherwise become vested having a Fair Market
Value not in excess of the minimum amount of tax withholding obligations
required by law to be withheld with respect to such vesting, or (d) any
combination of the foregoing.

 
-3-

--------------------------------------------------------------------------------

 

8.           No Employment or Other Rights.  This grant of Restricted Stock does
not confer upon the Award Recipient any right to be continued in the employment
of, or otherwise provide services to,  the Company or any Subsidiary or other
affiliate thereof, or interfere with or limit in any way the right of the
Company or any Subsidiary or other affiliate thereof to terminate such Award
Recipient’s employment or other service relationship at any time.  For purposes
of this Agreement only, the term “employment” shall include circumstances under
which Award Recipient provides consulting or other services to the Company or
any of its Subsidiaries as an independent contractor, but such Award Recipient
is not, nor shall be considered, an employee; provided, however, nothing in this
Section 8 or this Agreement shall create an employment relationship between such
person and the Company or its applicable Subsidiary, as the usages described in
this Section are for convenience only.


9.           Adjustment of and Changes in Common Shares. In the event of any
merger, consolidation, recapitalization, reclassification, stock dividend,
extraordinary dividend, or other event or change in corporate structure
affecting the Common Shares, the Committee shall make such adjustments, if any,
as it deems appropriate in the number and class of shares subject to the
Restricted Stock. The foregoing adjustments shall be determined by the Committee
in its sole discretion.


10.         Rights as a Shareholder.  Except as otherwise provided in this
Agreement, the Award Recipient shall have all rights of a stockholder with
respect to the Restricted Stock granted under this Agreement, including voting
rights.  Notwithstanding the foregoing, the Award Recipient shall have no rights
to receive dividends with respect to any Restricted Stock granted under this
Agreement until the Award Recipient shall become the holder of record thereof,
and no adjustment shall be made for dividends or distributions or other rights
in respect of any Restricted Stock for which the record date is prior to the
date upon which the Award Recipient shall become the holder of record thereof.


11.         Discretionary Nature of Plan.  The Plan is discretionary in nature,
and the Company may suspend, modify, amend or terminate the Plan in its sole
discretion at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.  This Restricted Stock grant under the Plan is a
one-time benefit and does not create any contractual or other right to receive
additional Restricted Stock or other benefits in lieu of Restricted Stock in the
future.  Future grants, if any, will be at the sole discretion of the Committee,
including, but not limited to, the timing of any grant, the number of shares of
Restricted Stock granted, and the vesting provisions.


12.         Miscellaneous Provisions.


(a)          Applicable Law.  The validity, construction, interpretation and
effect of this instrument will be governed by and construed in accordance with
the laws of the State of New York, without giving effect to the conflicts of
laws provisions thereof.


(b)         Notice.  Any notice required by the terms of this Agreement shall be
delivered or made electronically, over the Internet or otherwise (with request
for assurance of recipient in a manner typical with respect to communications of
that type), or given in writing.  Any notice given in writing shall be deemed
effective upon personal delivery or upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid, and
shall be addressed to the Company at its principal executive office and to the
Award Recipient at the address that he or she has most recently provided to the
Company.  Any notice given electronically shall be deemed effective on the date
of transmission.

 
-4-

--------------------------------------------------------------------------------

 

(c)         Headings.                      The headings of sections and
subsections are included solely for convenience of reference and shall not
affect the meaning of the provisions of this Agreement.


(d)         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


(e)         Amendments. The Board and the Committee shall have the power to
alter or amend the terms of the grant of Restricted Stock as set forth herein
from time to time, in any manner consistent with the provisions of Sections 16
and 19 of the Plan, and any alteration or amendment of the terms of this grant
of Restricted Stock by the Board or the Committee shall, upon adoption, become
and be binding on all persons affected thereby without requirement for consent
or other action with respect thereto by any such person. The Committee shall
give notice to the Award Recipient of any such alteration or amendment as
promptly as practicable after the adoption thereof. The foregoing shall not
restrict the ability of the Award Recipient and the Board or the Committee by
mutual written consent to alter or amend the terms of this grant of Restricted
Stock in any manner which is consistent with the Plan.


(f)          Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the Award Recipient and the Company.


(g)         Entire Agreement.  This Agreement and the Plan contain the entire
agreement between the Award Recipient and the Company regarding the grant of
Restricted Stock and supersede all prior arrangements or understandings with
respect thereto.  In the event the Award Recipient has an Employment Agreement
with the Company, any conflicts or ambiguities shall be resolved first by
reference to the Plan, then the Employment Agreement and finally to this
Agreement.  In the event such conflict or ambiguity cannot be resolved by
reference to the Plan, reference shall be made to the Employment
Agreement.  Finally, and only in the event such conflict or ambiguity cannot be
resolved by reference to the Plan and Employment Agreement, reference shall be
made to this Agreement.


13.         Definitions. For purposes of this Agreement, the following
capitalized words shall have the meanings set forth below.


“Cause” shall mean termination of the Award Recipient's employment because of
the Award Recipient's (i) involvement in fraud, misappropriation or embezzlement
related to the business or property of the Company, (ii) conviction for, or
guilty plea to, a felony or crime of similar gravity in the jurisdiction in
which such conviction or guilty plea occurs, (iii) unauthorized disclosure of
any trade secrets or other confidential information relating to the Company's
business and affairs (except to the extent such disclosure is required under
applicable law), or (iv) such other circumstances constituting a termination for
cause under any Employment Agreement.


“Change in Control” shall mean:
 
(i)     the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then outstanding shares of the Company's common stock (the “Outstanding Common
Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company; (2)
any acquisition by the Company; (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; or (4) any acquisition pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
definition of Change of Control; or

 
-5-

--------------------------------------------------------------------------------

 

(ii)    a change in the composition of the Board such that the individuals who,
as of the date hereof, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided,  however, for purposes of this
paragraph, that any individual who becomes a member of the Board subsequent to
the date hereof, whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; but  provided further that
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so considered as a member of the Incumbent Board; or


(iii)   consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Corporate Transaction”);  excluding, however, such a Corporate Transaction
pursuant to which all of the following conditions are met: (A) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Common Stock and Outstanding Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 50% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company's assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Common Stock and Outstanding Voting Securities, as the case may be, (B) no
Person (other than the Company, any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Corporate Transaction) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the
Corporate Transaction, and (C) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction;

 
-6-

--------------------------------------------------------------------------------

 

(iv)   the approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company; or


(v)    any similar or other definition contained in any Employment Agreement
(even if broader than as defined above).


“Committee” shall mean the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan.


“Employment Agreement” shall mean a written employment, change in control or
change of control agreement between the Award Recipient and the Company and/or a
Subsidiary.  Employment Agreement expressly does not include any offer letter,
at-will employment arrangements or an employment or similar agreement entered
into outside the United States solely for purposes of complying with local law
requirements with respect to employment.  For purposes of this Agreement only
and subject to Section 8, the term “Employment Agreement” shall include a
written agreement under which the Award Recipient provides consulting or other
services as an independent contractor to the Company.
 
“Permanent Disability” shall mean termination of the Award Recipient's
employment as a result of a physical or mental incapacity which substantially
prevents the Award Recipient from performing his or her duties as an employee
and that has continued for at least 180 days and can reasonably be expected to
continue indefinitely. Any dispute as to whether or not the Award Recipient is
disabled within the meaning of the preceding sentence shall be resolved by a
physician selected by the Committee.


“Voluntary Termination” shall occur when the Award Recipient voluntarily ceases
employment with, or the provision of services to, the Company and its
Subsidiaries for any reason or no reason (e.g., the Award Recipient elects to
cease being an employee or provide consulting services or the Award Recipient
resigns or quits).  For the avoidance of doubt, a Voluntary Termination shall
not occur as a result of termination of employment as a result of death,
Permanent Disability (as provided hereunder), or termination for “good reason”
or similar words (as permitted hereunder and pursuant to an Employment
Agreement) or as the result of the Optionee’s retirement in accordance with the
Company’s retirement policies.




(Remainder of page intentionally left blank)


 
-7-

--------------------------------------------------------------------------------

 
 
EXECUTED on the date first written above.




COMPANY:
ORTHOFIX INTERNATIONAL N.V.
             
By:
   
Name:
Alan W. Milinazzo
 
Title:
Chief Executive Officer
     
AWARD RECIPIENT:
     
By:
   
Name:
[           ]
 
Title:
[           ]



 
-8-

--------------------------------------------------------------------------------